Citation Nr: 1707157	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  13-14 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an earlier effective date than September 7, 2004, for a grant of service connection and a 100 percent rating for a mood disorder due to traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to February 1964.

This case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted, in pertinent part, the Veteran's claim of service connection for a mood disorder due to TBI with major depressive-like episode ("mood disorder"), assigning a 70 percent rating effective June 29, 2005.  The Veteran disagreed with this decision in July 2006, seeking an earlier effective date than June 29, 2005, for the grant of service connection and a 70 percent rating for a mood disorder.  He perfected a timely appeal in January 2007; although a copy of the Veteran's substantive appeal (VA Form 9) is not located in his electronic claims files, the Agency of Original Jurisdiction (AOJ) (in this case, the RO) accepted it as timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).

In a February 2009 rating decision, the AOJ assigned a 100 percent rating effective May 22, 2007, for the Veteran's service-connected mood disorder.

In November 2010, the Board denied the Veteran's claims for an earlier effective date than June 29, 2005, for the grant of service connection for a mood disorder and to an initial rating greater than 70 percent prior to May 22, 2007, for a mood disorder.  The Veteran, through an attorney, and VA's Office of General Counsel, appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court") by filing a Joint Motion for Remand ("Joint Motion").  Both parties to the Joint Motion specifically contended that the Board erred in November 2010 by not discussing the content of an April 2006 VA examination and how that examination report impacted the Veteran's earlier effective date claim and by not discussing an August 1976 claim.  See Joint Motion dated August 16, 2011, at pp. 2-5.  The Court granted the Joint Motion later in August 2011, vacating and remanding the Board's November 2010 decision.

In September 2012, the Board remanded the Veteran's claims for an earlier effective date than June 29, 2005, for the grant of service connection for a mood disorder and to an initial rating greater than 70 percent prior to May 22, 2007, for a mood disorder to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ readjudicate the remanded claims on the basis of additional evidence submitted by the Veteran since the vacated November 2010 Board decision.  The AOJ readjudicated these claims in September 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a September 2012 rating decision, the RO assigned a an earlier effective date of September 29, 2004, for a 70 percent rating for a mood disorder and assigned a higher 100 percent rating effective June 29, 2005, for a mood disorder.  The Veteran disagreed with this decision in November 2012, seeking an earlier effective date than June 29, 2005, for a grant of service connection and a 100 percent rating for a mood disorder.  He perfected a timely appeal in May 2013.

In an April 2013 rating decision, the RO assigned an earlier effective date of September 7, 2004, for a grant of service connection and for a 100 percent rating for a mood disorder.  Having reviewed the record evidence, the Board finds that the issue on appeal should be characterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In statements on a VA Form 21-4138 dated on September 2, 2004, and date-stamped as received by VA on September 7, 2004, the Veteran filed his original claim of service connection for a mood disorder.

2.  VA examination dated on April 4, 2006, showed that the Veteran's mood disorder symptomatology was related to active service and resulted in total occupational and social impairment.

3.  In the currently appealed rating decision dated on May 30, 2006, the AOJ granted service connection for a mood disorder and assigned a 70 percent rating effective June 29, 2005.

4.  In a letter dated on July 11, 2006, the Veteran disagreed with the effective date of June 29, 2005, assigned for the grant of service connection and a 70 percent rating for a mood disorder.

5.  In a rating decision dated on April 22, 2013, and issued to the Veteran and his service representative on June 3, 2013, the RO assigned an earlier effective date of September 7, 2004, for the grant of service connection and a 100 percent rating for a mood disorder.

6.  There is no evidence dated prior to September 7, 2004, demonstrating that the Veteran's mood disorder is related to active service.


CONCLUSION OF LAW

The criteria for an earlier effective date than September 7, 2004, for a grant of service connection and a 100 percent rating for a mood disorder due to a TBI have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.130, Diagnostic Code (DC) 9435 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claim for a mood disorder due to TBI is a "downstream" element of the AOJ's grant of service connection for this disability.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In September 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of his claim.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in the September 2005 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than September 7, 2004, for a grant of service connection and a 100 percent rating for a mood disorder due to TBI.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all relevant notice was provided prior to the currently appealed rating decision; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claim

The Veteran contends that he is entitled to an earlier effective date than September 7, 2004, for the grant of service connection and a 100 percent rating for a mood disorder due to a TBI ("mood disorder").  Although his argument is not a model of clarity, it appears that he essentially contends that the appropriate effective date for the grant of service connection and a 100 percent rating for a mood disorder should be in August 1976 when he filed an increased rating claim for residuals of a brain concussion.

Laws and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the AOJ will forward an application form to the claimant for execution.  If the AOJ receives a complete application from the claimant within one year from the date it was sent, then the AOJ will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.400(o)(2).  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2016).

A 100 percent rating is assigned under DC 9435 for unspecified depressive disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9435 (2016).  

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to an earlier effective date than September 7, 2004, for a grant of service connection and a 100 percent rating for a mood disorder due to TBI.  Although the Veteran's argument is not a model of clarity, it appears that he essentially contends that the appropriate effective date for a grant of service connection and a 100 percent rating for a mood disorder due to TBI ("mood disorder") should be in August 1976 when he filed an increased rating claim for residuals of a brain concussion.  The record evidence does not support his assertions concerning entitlement to an earlier effective date for a grant of service connection and a 100 percent rating for a mood disorder, however.  It shows instead that this disability was not related to active service and did not result in total social and occupational impairment (i.e., a 100 percent rating under DC 9435) until after September 7, 2004, the date that the Veteran filed his service connection claim for this disability.  See 38 C.F.R. § 4.130, DC 9435 (2016).

The Board notes that, because both parties to the August 2011 Joint Motion criticized the November 2010 Board decision for not discussing the content of an April 2006 VA examination and how that examination report impacted the Veteran's earlier effective date claim and by not discussing an August 1976 increased rating claim for residuals of a brain concussion, it will address this evidence in this decision.  See Joint Motion dated August 16, 2011, at pp. 2-5.  With respect to the argument advanced in the Joint Motion that an August 1976 claim constituted an informal service connection claim for a mood disorder, the evidence indicates that the Veteran requested an increased rating for his service-connected residuals of a brain concussion, to include cephalgia, in statements on a VA Form 21-4138 dated on August 11, 1976, and date-stamped as received by VA on August 16, 1976.  He specifically requested an increase in the disability rating assigned for his service-connected residuals of a brain concussion, to include cephalgia.  Having reviewed the Veteran's August 1976 VA Form 21-4138, the Board finds that it cannot reasonably be interpreted as an informal service connection claim for a mood disorder.  

The evidence also indicates that, after the Veteran perfected a timely appeal on his increased rating claim for service-connected residuals of a brain concussion, to include cephalgia; the Board denied this claim in an April 1977 decision which was not appealed and became final.  Although the Veteran's argument again is not a model of clarity, to the extent that he contends that the Board's April 1977 decision constituted clear and unmistakable error (CUE) in filing his currently appealed earlier effective date claim for a mood disorder, that claim must be dismissed as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding appellants prohibited from collaterally attacking prior final decision by filing freestanding earlier effective date claim).  His apparent assertion of CUE in the Board's April 1977 decision (as part of his currently appealed earlier effective date claim for a grant of service connection and a 100 percent rating for a mood disorder) also does not rise to the rigorous standard required by the Court for CUE claims.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  

Following the Board's April 1977 decision, the next relevant correspondence occurred when the Veteran filed a VA Form 21-4138 dated on September 2, 2004, and date-stamped as received by VA on September 7, 2004.  The Veteran asserted in statements on this form that his in-service head injury affected his thought processes and his ability to "co-exist" with people or work with others.  He also asserted that this disability was totally disabling.  The AOJ properly interpreted this form as an informal service connection claim for a mood disorder due to TBI.

In statements on a VA Form 21-4138 dated on June 28, 2005, and date-stamped as received by VA on June 29, 2005, the Veteran contended that he had a tendency to lose his temper and act irrationally.  He also contended that he experienced "prolonged periods of deep depression," insomnia, and tension.  He related all of these symptoms to his in-service head injury.  

On VA mental disorders examination in April 2006, the Veteran reported that his in-service motor vehicle accident in May 1963 had resulted in a period of unconsciousness for 2 days.  He dated the onset of his irritability and depression to his in-service motor vehicle accident.  He also reported experiencing memory, concentration, and attention problems, aggressive outbursts, anxiety, mood swings, panic attacks, disorientation, poor sleep, and compulsive checking behaviors since his in-service motor vehicle accident.  The VA examiner opined that the Veteran's psychiatric symptom onset dated to his in-service motor vehicle accident which resulted in a brain injury.  This examiner also opined that the Veteran's mood disorder was related to active service and resulted in severe irritable outbursts which affected all of his social relationships, a tendency to isolation and mistrust of others, and daytime somnolence and concentration and memory deficits which resulted in disorientation at times.  The Axis I diagnosis was mood disorder due to TBI with major depressive-like episode.

In the currently appealed rating decision dated on May 30, 2006, the AOJ granted service connection for a mood disorder and assigned a 70 percent rating effective June 29, 2005.  The AOJ concluded that June 29, 2005, was the appropriate effective date for a grant of service connection and a 70 percent rating for a mood disorder because that was the date that the Veteran filed his service connection claim for this disability.

In a letter dated on July 11, 2006, the Veteran disagreed with the effective date of June 29, 2005, assigned for the grant of service connection and a 70 percent rating for a mood disorder.

In a rating decision dated on September 27, 2012, the AOJ assigned an earlier effective date of September 29, 2004, for a grant of service connection and a 70 percent rating for a mood disorder.  The AOJ also assigned a 100 percent rating effective June 29, 2005, for the Veteran's service-connected mood disorder.  The AOJ concluded that September 29, 2004, was the appropriate effective date for a grant of service connection and a 70 percent rating for a mood disorder because that was the first date that the medical evidence showed that the Veteran experienced a psychiatric disability.  The AOJ also essentially concluded that June 29, 2005, was the appropriate effective date for a 100 percent rating for the Veteran's service-connected mood disorder because that was the date that the medical evidence indicated that this disability was totally disabling.

In a letter date-stamped as received by VA on November 20, 2012, the Veteran disagreed with the effective date for a grant of service connection and a 100 percent rating for a mood disorder.

As noted above, in a rating decision dated on April 22, 2013, and issued to the Veteran and his service representative on June 3, 2013, the RO assigned an earlier effective date of September 7, 2004, for the grant of service connection and a 100 percent rating for a mood disorder.

The Board observes here that the effective date for service connection claims generally will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  It is undisputed that the Veteran's service connection claim for a mood disorder due to TBI was not filed within 1 year of his discharge from active service in February 1964 (or by February 1965).  Instead, as noted elsewhere, the Veteran filed his original service connection claim for a mood disorder due to TBI on a VA Form 21-4138 received by VA on September 7, 2004, more than 4 decades after his service separation.  Id.  The Board acknowledges that VA examination in April 2006 showed that the Veteran's service-connected mood disorder symptomatology was related to active service and resulted in total occupational and social impairment.  The Board also acknowledges that the April 2006 VA examiner dated the onset of the Veteran's mood disorder to his in-service motor vehicle accident which resulted in a brain injury.  Although this examination finding suggests that the Veteran's mood disorder began prior to his filing a service connection claim for this disability in September 2004, the regulation governing effective dates for service connection claims is clear - the effective date is the date of receipt of a claim or the date entitlement arose, whichever is later.  Id. (emphasis added).  In other words, although the evidence suggests that entitlement to service connection for a mood disorder due to TBI arose prior to September 7, 2004, the date of receipt of the Veteran's informal service connection claim for this disability is September 7, 2004.  The evidence otherwise does not suggest an intent to file a service connection claim for a mood disorder due to TBI prior to this date.  Nor does the evidence dated prior to September 7, 2004, support finding that the Veteran experienced total occupational and social impairment due to a mood disorder which was related to active service.  In summary, the Board finds that the criteria for an earlier effective date than September 7, 2004, for the grant of service connection and a 100 percent rating for a mood disorder due to TBI have not been met.


ORDER

Entitlement to an earlier effective date than September 7, 2004, for a grant of service connection and a 100 percent rating for a mood disorder due to TBI is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


